Citation Nr: 1632494	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for bilateral hearing loss and assigned a noncompensable (i.e., 0 percent) rating effective from July 20, 2012.

During the pendency of the appeal, the Veteran indicated that his service-connected hearing loss and diabetes forced him to retire from his job as an assistant principal.  See March 2013 Statement in Support of Claim.  When a claimant, in the context of a claim for an increased rating, asserts that his service-connected disabilities preclude employment, he has raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This request for a TDIU is part and parcel of the increased rating claim on appeal, and therefore the Board has jurisdiction over it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Of record is a private audiogram from Total Hearing care, dated in August 2013. Notably, VA regulations state that evaluations of hearing impairment must include a controlled speech discrimination test using the Maryland CNC standard.  38 C.F.R. § 4.85(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information or clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Here, clarification of the private audiogram is required.

As the case must be remanded for the foregoing reason, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.  The Veteran should also be afforded a current VA audiological examination.

With respect to the Veteran's claim for a TDIU, additional development is warranted.  To date, the Veteran has not submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form allows the Veteran to provide information regarding his occupational and educational history.  In cases where a claimant has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

In order to adjudicate the claim for a TDIU, the Veteran should be provided with a VA Form 21-8940, as well as notice regarding the criteria for establishing a TDIU.  He should also be scheduled for an appropriate VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, as well as complete VCAA notice regarding the criteria for establishing a TDIU.  Notify him that failure to return the VA Form 21-8940 may result in the denial of his claim.
 
2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2012 forward.

3.  Make arrangements for Sharon Stoor (the examiner who tested the Veteran's hearing at Total Hearing Care in August 2013) to review the August 2013 test results he conducted and address the following:

Whether (1) she is a state-licensed audiologist; (2) the speech discrimination results reported (i.e., 84% on the right and 40% on the left) were the Maryland CNC controlled speech discrimination test; and (3) a puretone audiometry test was conducted.

4.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation and/or physiatrist specialist, to evaluate the issue of entitlement to a TDIU.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected bilateral hearing loss and diabetes mellitus and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's hearing loss and diabetes mellitus do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





